UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JANE SMITH,

MARY DOE,

                                           Plaintiffs,

                      -against-

ANTHONY J. ANNUCCI, Acting Commissioner
of the New York State Department of Corrections
and Community Supervision,

JASON EFFMAN, Associate Commissioner and
PREA Coordinator for New York State Department
of Corrections and Community Supervision,

STEVEN MAHER, Chief of Investigations, Office
of Special Investigations, New York State
Department of Corrections and Community                  1:21-cv-01715-RA-OTW [rel. 1:17-cv-
Supervision,                                                       07954-RA-OTW]

CHRISTIAN NUNEZ, Deputy Chief of the Sex
Crimes Division, Office of Special Investigations,
                                                            [PROPOSED] ORDER ON
New York State Department of Corrections and
                                                         PLAINTIFF DOE’S MOTION FOR
Community Supervision,
                                                              LEAVE TO PROCEED
JOHN SHIPLEY, Director, Bureau of Labor                         ANONYMOUSLY
Relations, New York State Department of
Corrections and Community Supervision,

SABINA KAPLAN, Superintendent of Bedford
Hills Correctional Facility,

MICHAEL DAYE, Deputy Superintendent for
Security at Bedford Hills Correctional Facility,

ELAINE VELEZ, Assistant Deputy Superintendent
and PREA Compliance Manager at Bedford Hills
Correctional Facility,

CAPTAIN A, Captain at Bedford Hills Correctional
Facility,

CAPTAIN B, Captain at Bedford Hills Correctional
Facility,
LIEUTENANT A, Lieutenant at Bedford Hills
Correctional Facility,

SERGEANT A, Sergeant at Bedford Hills
Correctional Facility,

SERGEANT B, Sergeant at Bedford Hills
Correctional Facility,

OFFICER A, Correction Officer at Bedford Hills
Correctional Facility,

OFFICER B, Correction Officer at Bedford Hills
Correctional Facility,

OFFICER C, Correction Officer at Bedford Hills
Correctional Facility,

OFFICER D, Correction Officer at Bedford Hills
Correctional Facility,

OFFICER E, Correction Officer at Bedford Hills
Correctional Facility,

UNIDENTIFIED OFFICER, Correction Officer at
Bedford Hills Correctional Facility,

GRIEVANCE SUPERVISOR A, Grievance
Supervisor at Bedford Hills Correctional Facility,

INVESTIGATOR A, Investigator at Bedford Hills
Correctional Facility,

                                        Defendants.


               WHEREAS, on July 9, 2021, the newly joined Plaintiff in the above-

captioned case moved for permission to proceed anonymously by using the pseudonym

“Mary Doe”;

               WHEREAS, Plaintiff Doe has demonstrated a compelling interest in

proceeding anonymously;

               WHEREAS, permitting Plaintiff Doe to proceed anonymously will not

prejudice Defendants;



                                            2
               IT IS HEREBY:

               ORDERED, that Plaintiff Doe’s motion to proceed anonymously by using

the pseudonym reflected in the caption of this Order is GRANTED;

               ORDERED, that Plaintiff Doe’s motion to proceed anonymously by using

the pseudonyms for Defendants reflected in the caption of this Order and pseudonyms for

other Department of Corrections and Community Supervision (“DOCCS”) staff as

described in the Amended Complaint is GRANTED;

               ORDERED, that all public filings will proceed anonymously by using the

pseudonyms reflected in this Order, and that all other filings will be under seal to the

extent they reveal the identities of Plaintiff Doe, officers alleged to have engaged in

sexual abuse of or retaliation against Plaintiff Doe, and other DOCCS staff as described

in the Amended Complaint (apart from the supervisory Defendants identified by name in

the caption of this Order); and

               ORDERED, that Defendants and their legal counsel are prohibited from

disclosing to a third party the names of Plaintiff Doe or the officer alleged to have

engaged in the sexual abuse of or retaliation against Plaintiff Doe, or of the staff

described in the Amended Complaint (apart from the supervisory Defendants identified

by name in the caption of this case) unless and until the assigned District Court Judge

makes a contrary ruling on confidentiality. This Order does not prohibit Defendants from

consulting their legal counsel concerning the allegations of the Amended Complaint or

the identities of Plaintiff Doe or the corrections staff named therein.


     15 2021
July ___,
                                              SO ORDERED:



                                              Ona T. Wang
                                              U.S.M.J.

                                               3
